Citation Nr: 1235418	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder, status-post arthroplasty, to include as secondary to a service connected disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to June 1991.

This matter is on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in October 2010 for further development and is now ready for disposition.

In the October 2010 Remand, the Board pointed out that the Veteran submitted a claim in January 2004, seeking an increased rating for, among other disabilities, his service-connected inguinal hernia.  While this claim was considered and denied in April 2004, the Veteran clarified that his problem related to an umbilical hernia and not an inguinal hernia.  See statement in February 2004.  A March 2004 VA examination confirms that he has a history of both an inguinal hernia and an umbilical hernia.  The Board again refers the issue  of service connection for an umbilical hernia to the AOJ for appropriate action.


FINDING OF FACT

A chronic right hip disorder was not shown during active duty, degenerative joint disease of the right hip was not diagnosed until many years post-service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's right hip disorder and his active service or to any service connected disability.





(CONTINUED NEXT PAGE)

CONCLUSION OF LAW

A right hip disorder, status-post arthroplasty, was not incurred in or aggravated by service, may not be presumed related to service, nor is it proximately due to or the result of service-connected disability. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.



Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September and December 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Board notes that there were VA examinations conducted in June and September 2009 that are not associated in the claims file.  However, subsequent rating decisions indicate that these VA examinations are unrelated to the claim on appeal.  Therefore there is no prejudice in continuing to adjudicate the claim.  


Additionally, the Veteran submitted private treatment records, as well as statements in support of his claim from a private physician and an athletic trainer.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA opinions with respect to the issue on appeal were obtained in January 2006 and November 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in November 2010 is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides a sufficient rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in October 2010 for further development. Specifically, the Board instructed the RO to acquire the most current VA treatment records and to forward the claims file to the VA examiner who examined the Veteran in January 2006 for review.  

The Board is now satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO acquired the Veteran's most recent VA treatment records.  The Veteran also underwent a new VA examination in November 2010 which the Board finds adequate for adjudication.  While it is not clear whether the VA examiner who performed the January 2006 examination was unavailable, the Remand instructions specifically contemplated that a new examination may be necessary.  Accordingly, the Board finds that the October 2010 Remand directives were substantially complied with. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran is seeking entitlement to service connection for a right hip disorder, which ultimately resulted in prosthetic replacement of the joint in August 2005.  He specifically asserts that this disorder is secondary to his service-connected bilateral knee disability.  

As an initial matter, the Board determines the Veteran's right hip disorder is not related to his bilateral knee disability or to any other service-connected disability.  Specifically, when he underwent a VA examination in January 2006, he stated that he worked as a tennis umpire, but had been recently unable to perform that function due to his hip symptoms.  He complained that the outside of the hip felt "bruised," but he did not experience any pain nor did affect his ability to stand or walk long distances.   After the examination was completed, the examiner stated that the Veteran's right hip disorder was "just as likely as not" related to the normal aging process.  He added that it was felt that the right hip condition was neither adjunct nor aggravated by his service connected bilateral knee disorder.  In providing this opinion, the VA examiner's noted that the Veteran was also developing contralateral osteoarthritis in the left hip.  

The Board acknowledges that the claims file was not available for review at the time of the January 2006 examination.  Such is not necessarily fatal to determining the adequacy of the examination.  The Court has held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, as the absence of the claims file, and in particular the service treatment records, was noted, the examiner seemed to indicate that a review of file was necessary.

Thus, as part of the October 2010 Remand, the Veteran was afforded a new examination.  In that November 2010 examination report the Veteran stated that he was able to stand up to 8 hours at a time and was able to walk up to three miles.  The examiner also noted pain and stiffness in the right hip.  After the examination had concluded, the examiner stated that, to the best of his knowledge, there was no available medical literature to support a cause and effect relationship or aggravation between the Veteran's right hip disorder and his service-connected knee disabilities or back disability (individually or in concert).  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact. 

In support of his claim, the Veteran submitted a letter in November 2010, which included a copy of a web exchange between the Veteran and a private physician.  The Veteran explained that he had suffered a meniscus bucket tear of the right knee that was repaired, and that he also tore his left ACL.  He said he reinjured his left ACL two years later, and that he eventually underwent reconstruction of the same.  He stated that he recently had a hip replacement.  With that information, he asked whether an injury to one knee could lead to trouble/problems with the opposing hip.  The physician responded that a knee injury can result in an abnormal gait which, in turn, will overload the opposite hip.  As a result, the abnormal gait "could lead to aggravation" and accelerated wear on the opposite hip.  

The Veteran has also submitted an undated letter from an athletic trainer, who stated that it was "plausible" that the Veteran's right hip disorder was hastened by the arthritis in his left knee.  The trainer explained that when the body tries to accommodate for an injury by shifting weight load, this will lead to overuse of other parts of the body.  A similar statement was provided in an undated letter (received in June 2008) from a massage therapist.  She too suggested that compensating for one knee could lead to additional stress being placed on the opposing hip.

When the record contains differing opinions as to whether the Veteran's right hip disorder is related to his service-connected knee disorders, the Board must assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may favor the opinion of one competent medical authority over another, but may not reject medical opinions based on its own medical judgment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

In this case, the Board finds that the statements provided by the private physician and athletic trainer are outweighed by the conclusions by the VA examiners in November 2010 and January 2006.  As an initial matter, neither the private physician nor the athletic trainer provided opinions that are sufficient to establish service connection.  Specifically, conclusions that the Veteran's knee disability "could lead to aggravation" of his hip disorder, or that it was "plausible" that such a relationship exists, is speculative and insufficient to establish a medical nexus.  See Obert, 5 Vet. App. at 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Both VA opinions are far more definitive.


Moreover, the speculative opinions provided by the private physician and the athletic trainer are not based on an examination of the Veteran or even a review of the Veteran's medical history.  It is true that neither are required in order to provide an opinion.  However, the facts supplied to the private physician were far from complete.  The timeline is sparse and without any suggestion that the onset of the Veteran's right hips disorder over 12 years after his in service knee injuries.  Both opinions appear based on a factually incorrect premise, as they presume that only one knee was injured (i.e. an abnormal knee joint may result in an unbalanced load in joints on the opposite side of the body).  In actuality, the Veteran has been treated for arthritis in both knees.  Therefore, while the Board has considered these opinions, they are of diminished probative value, given their speculative nature and inaccurate factual basis.  

On the other hand, the VA examiners in the January 2006 and November 2010 were able to examine the Veteran personally and see the impact that his knees had on his right hip.  Of particular note, while the January 2006 evaluation was questionable due the unavailability of the claims file, it still may yield pertinent information.  The Board is swayed by the VA examiner's comment that the Veteran was also developing arthritis in his left hip, which effectively rebuts the uneven weight load theory that was forwarded by both the private physician and the athletic trainer.  Moreover, the VA examiner in November 2010 was able to state that he knew of no medical literature that supported a relationship between knee and hip symptoms.  While the private physician and athletic trainer suggest that such a relationship does exist, neither provided any support for their contentions.  Therefore, while the opinions provided by the Veteran do have some probative value in supporting his claim, the Board nevertheless determines that these conclusions are outweighed by the observations of the VA examiners.  

The Board has also considered the statements made by the Veteran relating his right hip disorder to his service-connected bilateral knee disability.  In doing so, it must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, however, the Veteran appellant is not competent to provide testimony regarding the etiology of his right hip disorder.  Jandreau, 492 F.3d at 1377, n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  It is true that he competent to identify symptoms such as pain and limited motion.  However, because musculoskeletal disorders of the hip are not the types that are diagnosed by unique and readily identifiable features, especially arthritis, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's right hip disorder are found to lack competency and therefore credibility and probative value.

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against the entitlement to service connection for a right knee disability as due to his service-connected bilateral knee or low back disabilities.  

Next, although it is the Veteran's primary argument that his right hip disorder was due to his service-connected bilateral knee disability, the Board also considers whether the theory of entitlement to service for a right hip disorder on a direct basis. Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a right hip disorder or any symptoms reasonably attributed thereto.  Significantly, while the Veteran underwent a number of physical examinations during his active duty service, none of them mention a hip disorder.  Notably, his retirement physical examination in August 1990 did not mention any hip complaints.  

In December 2011, the Veteran submitted a statement asserting that he experienced hip symptoms in service.  For example, he asserts that he injured his left hip in 1975, but he does not assert that he hurt his right hip at that time.  He also has submitted a treatment note from August 1973, which was already of record.  The service treatment records do indicate that he injured his left hip in October 1975, but there was no indication of a right hip disorder.  As for the August 1973 treatment note, a close review indicates that it was related to a shoulder injury rather than a hip injury (specifically to the surpaspinatus tendon).  Therefore, the Veteran's assertions notwithstanding, the evidence does not indicate that a chronic right hip disorder was manifest during service. 

Next, post-service evidence does not reflect right hip symptomatology for many years after service discharge.  Specifically, the first indication of right hip symptoms since active duty service was not until May 2005, where he complained of pain in the right hip.  X-rays taken at that time confirmed arthritis in the right hip.  

In his December 2011 statement, the Veteran states that he was first diagnosed with right hip arthritis in 2001.  However, even if this were true, the Board nevertheless emphasizes the multi-year gap between discharge from active duty service in 1990 and the time he claimed he was diagnosed in 2001 (approximately an 11-year gap). Furthermore, as mentioned above, the Veteran's retirement physical examination did not reflect any complaints.  

Moreover, as the objective medical evidence does not indicate the presence of arthritis in the right hip within one year of active duty, service connection on a presumptive basis is not for application. 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has primarily asserted that his right hip disorder is due to his service-connected bilateral knee disability, he has implied that he has experienced hip symptoms since active duty.  For example, in June 2006, he stated that he has experienced what felt like a groin pull, "and this goes way back to the period of time when [he] was in the service."  

The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as arthritis in the hip, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

Here, while the Veteran's reported history of continued symptomatology since active service is deemed competent, the statements are not found to be credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, the Veteran did not complain of a hip disorder until at least eleven years after he left active duty.  Indeed, although filed claims for disability compensation benefits in July 1991 and again in January 2004, he did not mention a hip disorder on either occasion.  He also did not mention hip symptoms at VA examinations in August and September 1991.  

The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation for psychiatric and back disorders, but made no reference to his purported history of right hip symptoms since service, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran been experiencing right hip at that time, there seems to be no reason why the Veteran would not have identified those disabilities.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his right hip was normal at the time he left service.  Continuity has not here been established, either through the competent evidence or through the Veteran's statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right hip disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on the opinion provided by the VA examiner who examined the Veteran in November 2010.  After the physical examination was completed, the examiner opined that the Veteran's right hip disorder was not caused by or the result of military service.  In providing this opinion, the examiner reflected that right hip symptoms were not clinically observed until many years after he left active duty, and there was no documentation of a hip disorder during service.  No treating physician has concluded that such a relationship exists.  

However, as noted above, the Veteran is not competent to provide testimony regarding the etiology of his right hip disorder, as it is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's right hip disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a right hip disorder, status-post arthroplasty, to include as secondary to a service connected disability, is denied.    



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


